— Appeal from a judgment of the County Court of Rensselaer County (McGrath, J.), rendered April 22, 2005, convicting defendant upon his plea of guilty of the crime of burglary in the second degree. As the result of an incident in which defendant secretly entered the home of a female acquaintance and took a gold bracelet, he was charged in an indictment with burglary in the second degree and petit larceny, pleaded guilty to the former charge in satisfaction of the indictment and thereafter was sentenced as a second felony offender, in accordance with the terms of the plea agreement, to 10 years in prison to be followed by five years of postrelease supervision. Defendant’s sole contention on appeal is that the sentence imposed is harsh and excessive. We disagree.
The presentence investigation report reveals that defendant has an extensive criminal record characterized by theft-related crimes dating back to his youth. In view of this, as well as the fact that the sentence imposed was specifically agreed to by defendant as part of his voluntary, knowing and intelligent guilty plea, we find no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Lanier, 37 AD3d 874 [2007]; People v Strauss, 16 AD3d 707, 708 [2005]).
Mercure, J.E, Crew III, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.